Citation Nr: 0212733	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  99-22 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), from February 5, 
1996 to September 29, 1996.

2.  Entitlement to an effective date prior to September 30, 
1996, for the grant of a 100 percent rating for PTSD.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1959 to 
June 1962.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from an August 1999 rating decision of the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted a 100 percent rating for 
the veteran's service-connected PTSD, effective September 30, 
1996.  The veteran disagreed with the effective date assigned 
for the award of benefits, and perfected an appeal to the 
Board.  In a May 2001 decision, the Board denied the claim 
for entitlement to an effective date prior to September 30, 
1996, for the grant of a 100 percent rating for PTSD.  

Thereafter, the veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending, the parties filed a Joint Motion for 
Remand (Joint Motion) in January 2002.  The parties noted 
that, as pointed out by the Board in its decision, the 
veteran's September 30, 1996 claim for an increased rating 
for PTSD had been received within one year of the May 1996 
rating decision which reopened the claim and granted service 
connection for PTSD, and assigned a 10 percent rating, 
effective February 5, 1996.  Hence, it may be construed as a 
timely notice of disagreement with the initial rating 
assigned for PTSD.  Therefore, staged ratings would be 
permitted and the issue of entitlement to an initial rating 
in excess of 10 percent for PTSD from February 5, 1996 to 
September 29, 1996, must be addressed in accordance with 
Fenderson v. West, 12 Vet. App. 119 (1991).  

In a January 2002 Order, the Court granted the motion, 
vacated the Board's May 2001 decision on the effective date 
issue, and remanded the case to the Board.  

The issue of entitlement to an effective date prior to 
September 30, 1996, for the grant of a 100 percent rating for 
PTSD, is inextricably intertwined with the issue of 
entitlement to an initial rating in excess of 10 percent for 
PTSD from February 5, 1996 to September 29, 1996.  Hence, it 
will be deferred pending the development requested below.  

It is noted that in the May 2001 decision, the Board also 
remanded the issues of entitlement to service connection for 
nicotine addiction and pes planus.  These issues have not yet 
been returned to the Board for appellate review, and will not 
be addressed in this decision.  


REMAND

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed, but a statement 
of the case has not been issued, the Board must remand the 
claim to the RO to direct that a statement of the case be 
issued.  As discussed above, the veteran's September 30, 1996 
statement has been interpreted as a timely notice of 
disagreement with the May 1996 rating decision which assigned 
an initial 10 percent rating for the veteran's PTSD, 
effective February 5, 1996.  However, a statement of the case 
addressing this issue has not been issued by the RO.  
Consequently, a remand is required.  

Accordingly, the case is remanded for the following:  

The RO should provide the veteran and his 
attorney with a statement of the case 
pertaining to the issue of entitlement to 
an initial rating in excess of 10 percent 
for PTSD, prior to September 29, 1996.  
The veteran should also be advised of 
what actions he must take in order to 
perfect an appeal on this issue if he 
wishes it to be considered by the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


